Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is supplemental to the non-final office action mailed November 9, 2020.

The indicated allowability of claims 1-4, 6, 12 and 15 is withdrawn in view of the newly discovered reference(s) to Hamilton (US 2014/0261778).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton (US 2014/0261778). The patent application publication of Hamilton discloses a multiple valve control assembly, comprising: a support member; a first valve (62), comprising: a first entry port; a first exit port; and a second valve (66), comprising: a second entry port; a second exit port; and, a first cam (174) engaged to the first valve to open and close the first valve, the first cam (174) comprising a first .
       As to claim 2, wherein the first locking surface (230) of the first cam, when the first cam is in the open position, physically blocks the rotation of the second cam; see Figure 17.
       As to claim 3, wherein the first locking surface (230) of the first cam, when the first cam is in the open position, fits into the second concave surface (250) of the second cam; see Figure 17.
      As to claim 4, wherein the second concave surface (250) of the second cam receives the first locking surface (230) of the first cam when the first cam and the second cam are in the open positions; see Figure 17.
      As to claim 6, wherein the first cam must be rotated to the closed position before the second cam is rotated to the closed position; see paragraph [0049].
     As to claim 12, wherein an additional valve control assembly comprising a third cam (210); see paragraph [0041].
Allowable Subject Matter
 Claims 5, 7-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753